OFFICE       OF THE ATTORNEY          GENERAL     OF TEXAS
                               AUSTIN




                                                karoh   7, 1939


Ur. Fred T. Porter
County. Attormy
Xa$my   , Texas

Dear Slrr




                                                  n the following




        State relating to the epecd of motor rehlolea
        unleisa'he1s at the time of auoh arrest wear-
        lnr,a uniform and badge olearlp dletingulsh-
        lng   him from   ordinery   olvlllrns    or private
        olilzens, and ohall have no authority to mak4
        any suoh arrests by dcel~nedly remalnlnp:in
        hiding or lying in wult unobserved in order
        to trop thoas suepeotcd or vlolatlng the
        speed laws in reierenoc to motor vehloles.
        No euoh oftlosr, and no sheriff, oonstable,
        marshal, pollosman,~trarrlooiiloar,  or other
Mr. ?red T. Porter, Maroh 7, 1939, Page g


     oifloer shall be entitled to any fee for mak-
     lng an arrest or eervlng a warrant or arrest
     or olaim, demand or reoelrr anywltness fee
     or oomltmeut fee for an alleged violation or
     any law of this State relatlta to mob spped-
     lng.. It shall be the duty of the dlstrlot
     or oounty attorney, as the ease may be to
     dlsales any and all proaeoutlonrwherein it
     is ehown thmt the arrest was made by deslgned-
     ly remaining In hiding or lying in wait un-
     obeorved in order to trap those suepeotsd of
     rloI.atlngsuoh speed law, and thle provlelon
     shall apply to suoh oonduot by any highway
     offloer, sharlff, deputy sheriff,oonatable,
     marehal, polloeman, or any other offoer of
     thla State, or polltloal eubdlvleloathereof,
     provided nay offlosr ptiraulng or lyrng in
     wait in any vehlole other than a motoroyole
     shall be held to be designedlyremaining ln
     hiding as defined in this Aot. Provided, however,
     that th6 provision hereof pertainingto motor
     equipment and uniform, shall not apply to an
     arreet made within the lnoorporatsdlimits
     of a olty or town having a populationlass
     than Ten Thousand (10,000) inhabitants,ao-
     oordlng to the Federal Osnsus report of 1.820.
                                        -.
           The venue or any proeeoutlonfor speeding
     of motor vahlolea under State law8 shall be
     in the justioe preolaot only wherein the ofi
     fense was oommltted or in the preolnot of the
     defendant'sreeldanoe. The badge hereln'requlred
     to be.worn by an offlosr making an arrest shall
     be diamond-shaped,and the uniform presorlbed
     to bo worn by suoh offloer or otfloera Shall
     oonslet of a oap, ooat and tfoumm    of dark
     grey oolor, provided that the unliorm worn
     by olty polloemen within the oorporate limits
     of an lnoorporatedolty or towu may be either
     blue or dark grey lti'color.
          -1s any psaoe oirloer tiiiruiiy   violates
     any provision of thla Aot, he shall, upon oon-
     tlotlon, be fined in any sum not to exoaed Two
     Hundred ((GZOO.00)Dollars.
IdriFred T. Porter, Edaroh7, 1939, Page 3
                               .   l




          "The AttorneyCanarm or any County
     Attorney may lnetltuta quo warrant0 to oust
     from 0rri00 any 0rri0er rlolmtlng any prorl-
     slon of this Aot of per&t any deputy to do.
     80e (Aots 1927, 40th &as., p. 321, oh. 218,
     Pam. 1, as amended-;Adtn 1929;4lst Lag.,
     2nd C. 3.. p. 83, oh. 47, Pare. 11 Aots l&O,
     41st Lag., 5th U. S., p. 239; oh. 76, Para.
     r.)=
           The Court of Crlmlaml Appeals held this artl-
ala uuoonatitutlonalin the oase of Er Part6 Railing,
62 SW-;)-644.      This oasa holda.aa followsr
          %tatute requlrlog orric8r-to uemr pre-
     sorlbed unirorinwith badge when arreetlng
     porson for apeedlng la automobile and oon-
     talned provision that aot wae not applloable
     to arresta mde wlthln inumporated limita
     of olty or town havtng populationof less
    'than 10,000 by Federal Census of 1920, held
     unoonstlt+tlonalma *looal* or *apeolallmw*.*
          In the 0418sof Sooggln YE. State, 38 SW (2nd)
892-594, the Court of Crlpinal Appomls held Artlola 809a,
Aots Of the Seoond Called Soaslon Of the 41st Leglsla-
turn (Oh. 47, Sso. I), unoonetltutlonal. Said aot, ma
amended by the 5th Galled SeaaXon of tha 41et Laglsla-
ture, is ldentloalwith the aot of tha Saoond Callad
Seesion of the 4lst Lagislatum, with two~~6@...nst
          One is that any pea00 orri06r who wiirtiiy vlo-
late8 any provlelon of said aot shall, upon oonvlotlon,
be fined fn any sum not exoeediug $200.00. The Attorney     .
Osneral or any County Attorney may institute quo wmrranto
prooeedlngsto ouet from oftioe any orr~oleilvlolatlng
any provlslon oi said.aot or permitting any deputy from
doing aoa
          The other ie'&at ihe provision in said sot
pertainingto motor equipment and uniforms shall not
apply to tho arrest6 made within lno9rporatedolty or
town having a population of less than IO,OOO,lnhqbl-
tents aaoordlng to the Federal Census of lOe0.
Mr. Fred T. Porter, Maroh 7, 1939, Page 4


          It rib1 be observed thatiArtlole803a, ad
amended, la not materiallydifferent from Article 803a
as originallyenaoted by the Seoond Called Seaaion,of
the 41at Legislature. We, therefore,b4114~4 that
the aem rule OS oonatruotlonas applied to the ori-
ginal artlole would apply t-othe amandad artlols above
referred to.
          Artlole 803a'of the Penal Code, ma amended.
by the Seoond Called Seasion of tho 41at Legislature,
in the SooqPJn ease, aupra, wma held by the Court of
Criminal Appeals to be unoonatitutlonalin that the
same violated Seotlona 19 an6 28.0s Artlole 1, Sootion
1 of Artlole 2 OS the Texas Oonstltutlonand the 14th
amendment OS the United States Oonatltutlon.
          Seotlon $3 of Artlole 1 if the Texas Cqnatl-
tutlon reads as SOllOwS:
          "No oltlzeo OS thla State shall be de-
     prived of life, llbgrty, propert?,prlvllegea
     or lmmunltles,or in any manner dlafranoblaed,
     exoept by the due oourae of the law of the
     land."       .
          Seotlqn 28 OS Artiole 1 of the Texas Oonati-
tutlon rends as Sollima:          ..

          *so power of suspendinglaws in thla
     State shall be exerolaed exoapt by the
     L021al.ature.w                   .
         Seotlon 1 OS Axtlole 2 of the Texas Conatltu-.
tlon reads as Sollowe:
          "The powera of the Government OS the
     State of Texas shall be divided into three
     dlatlaot departme~ta,eaoh Of whloh shall
     beoonflctedto a separate body of magla-
     traoy, to wit::-Thosewhich mre Leglalmtlv4
     to one; those nhloh are Ereoutlve to another,
     and those whloh are Judiolal to another; an&
     no person, or ooll4ct~onof persona, being
     of one of thee4 departments,shall exercise
     any power properly attaohed to either OS
     the others, sxoept in the lnatanoesherein
     expreaalypermittsd.R
Mr. Fred T. Porter, hfaroh7, 1938, Page 5


          Beotlon 1 of the 14th amendment to the United
States Constltutldn reads as foll0wS:
          "All persons born or naturalized In the
     United States, and subjeot 60 the jurisdto-
     tion thereof, are oltlzens or the united States
     and of the State nhereln they reside. 110
     St&e shall make or enforoe any law whloh Shall
     abridge the privileges or immunities of olti-
     zens of the United stnte8; nor Shnll any State
     deprive any person or lire, liberty, or pro-
     perty, wlthout'due prooeee or law; nor deny to
     any person wlt!llnlts &xrlirdlotlonthe equal
     proteotloi of the laws.a

          You ire respeottully advised that it is the
opinion of this Department that Artiole 803a, a8 amended
by the 5th Called Seaslon ot the 41st LsRislature (Ch.
76, Sea. 1) is unoonstitutional in it8 entirety.
          .-
          Ycu are further rsspeOtfully advised that it
is the opinion of this Department that all peaoe otfloers
ofTTexas makln~ arrests in speeding oases may oharge and
oollnot tho fees allowed them by law.
                                  Very truly yours
                               ATTOlUUY GXNUZAL OF TEXAS



                                            Wm. J. Fannlnng
                                                 ASSiStant

WJF rAW




                  OFTJiiXAS.